Citation Nr: 0739530	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-07 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right lower leg 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to November 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board Remand of June 2007.  This matter 
was originally on appeal from an April 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, OH.  

In the veteran's substantive appeal, dated in February 2006, 
he requested a central office hearing before a Board member.  
The Board scheduled him for a hearing and notified him of the 
scheduled hearing in correspondence dated in July 2006.  That 
notice was returned to the Board as undeliverable.  The Board 
scheduled the veteran for another hearing at the central 
office and notified him of this scheduled hearing in 
correspondence dated in August 2006.  The Board sent that 
notice to the forwarding address provided by the post office 
when the first notice was returned.  The second notice was 
also returned as undeliverable.  In correspondence dated in 
January 2007, the veteran requested that his hearing be 
rescheduled.  The veteran included a new address with his 
hearing request.  In correspondence dated in March 2007, the 
Board notified the veteran that it had scheduled him for a 
central office hearing to take place in June 2007.  In April 
2007, the Board received a motion to remand for 
videoconference hearing from the veteran's accredited 
representative.  The representative explained that due to 
transportation problems, the veteran was unable to travel to 
Washington, DC for a hearing and that he wished to have a 
videoconference hearing scheduled at the RO instead.  The 
representative included two correspondences from the veteran 
reflecting his desire for a hearing at the RO.  The Board 
remanded the case to the RO in compliance with the veteran's 
request.  In August 2007, the RO received correspondence from 
the veteran in which he stated that he did not want a 
videoconference hearing and that he wanted the Board to 
proceed with a decision.  The Board considers the veteran's 
hearing request to be withdrawn.  38 C.F.R. § 20.704(e) 
(2007).    

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric condition is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not show that a back 
disorder was shown in service or that the veteran currently 
has a back disorder that is medically linked to his active 
duty service.

3.  The competent medical evidence does not show that a right 
lower leg disorder was shown in service or that the veteran 
currently has a right lower leg disorder that is medically 
linked to his active duty service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 
& Supp. 2007); 38 C.F.R §§ 3.159, 3.303 (2007).  

2.  A right lower leg disorder was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R §§ 3.159, 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  Prior to initial adjudication of the veteran's 
claim, in correspondence dated October 2003, the RO advised 
the veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits for 
the claimed right lower leg and back conditions.  The RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claims, including 
which portion of the information and evidence necessary to 
substantiate the claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The RO also essentially requested that the veteran 
send any evidence in his possession that pertained to the 
claims, namely by requesting enough information about his 
records so that the RO could obtain them on his behalf.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records.  In addition, the RO obtained records from Topeka 
Repository, Larned Correctional Mental Health Facility, 
Larned State Hospital, Sedgewick County Adult Detention 
Facility, and Lansing Correctional Facility.  The veteran has 
not notified VA of any other records relevant to his right 
lower leg and back claims and VA has no further duty with 
respect to assisting the veteran in obtaining relevant 
records.    

The Board's duty to assist also requires providing a medical 
examination or obtaining a medical opinion, but only in 
certain circumstances.  38 U.S.C.A. § 5103A (d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The duty to provide a 
medical examination or obtain a medical opinion arises only 
if, among other things, the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but establishes that the veteran 
suffered an event, injury, or disease in service or that 
certain diseases manifested during an applicable presumptive 
period.  Id.  Whether a veteran's claim that he suffered an 
event, injury, or disease in service is credible is a 
determination that the Board must make.  McLendon, 20 Vet. 
App. 79, 82 (2006).  

Here, the veteran was not provided with a VA examination for 
either of the claimed conditions, but the Board finds that no 
such examinations were required.  For reasons explained more 
fully below, there is no credible evidence that an in-service 
event, injury, or disease occurred with respect to either the 
veteran's back disorder or right lower leg disorder claims.  
Thus, VA had no duty to provide a medical examination for 
either of the claimed conditions and the failure to do so is 
not a breach of its duty to assist.  Accordingly, the Board 
will proceed with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Analysis

The Board has reviewed the evidence in its entirety, but 
finds no basis to grant service connection for either a back 
disorder or a right lower leg disorder.  The veteran's 
service medical records, which included a discharge 
examination report dated in October 1982, were negative for 
any references to either a right leg or back disorder.  In 
none of the statements or correspondences submitted 
throughout the course of this appeal has the veteran alleged 
that he suffered an in-service injury or any other incident 
in service resulting in a current disability.  Thus, there is 
no credible evidence that an in-service injury occurred.

The competent medical evidence also fails to show that the 
veteran currently has either a right lower leg disability or 
a back disability that can be linked to service.  The 
veteran's VAMC treatment records contain only two vague 
references to either a leg or back disorder.  First, in a 
nursing note dated in June 2003, M.M., Registered Nurse, 
reported that the veteran told her that he had arthritis in 
his right leg.  Neither M.M. nor Dr. S.M., the staff 
physician who reviewed the note, diagnosed any right leg 
disorder at that time.  A second reference to the claimed 
conditions is found in an August 2003 treatment note.  In 
that note, P.R., Advanced Registered Nurse Practitioner, 
reported that the veteran complained of chronic back pain and 
a foot rash.  P.R.'s assessment at that time was back strain 
and dermatitis.  In neither of these treatment records did 
any healthcare provider refer to any incident in service.  
Moreover, these complaints do not appear in the veteran's 
records until more than two decades after his discharge.  The 
VAMC records provide no support for the veteran's claims.

There is no basis for finding that either of the claimed 
conditions arose during or is otherwise medically related to 
the veteran's active duty service.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

1.  Service connection for a back disorder is denied.

2.  Service connection for a right lower leg disorder is 
denied.




REMAND

When the veteran is attempting to reopen a previously 
disallowed claim, VA must notify the veteran of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.

In letters dated in September and October 2003, the RO 
notified the veteran that he needed to provide new and 
material evidence to reopen his previously disallowed claim 
of entitlement to service connection for a psychiatric 
disorder.  The RO also informed the veteran of the evidence 
and information that was necessary to establish entitlement 
to service connection for a psychiatric condition.  The RO 
did not, however, describe the bases for the prior denial or 
what evidence would be necessary to substantiate the element 
required to establish service connection that was found 
insufficient in that previous denial.  Id. at 10.  
Unfortunately it cannot be determined from the veteran's 
written correspondences whether he has actual knowledge of 
these requirements.  The veteran should be provided such 
notice as required by Kent.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a letter 
describing what evidence would be 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient in 
the previous denial in June 1998.  Kent v. 
Nicholson, 20 Vet. App. 1, 9 (2006).  

2.  Thereafter, the veteran's claim of 
whether new and material evidence has been 
submitted to reopen the claim of 
entitlement to service connection for a 
psychiatric disorder should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


